Name: 2008/567/EC: Commission Decision of 4Ã July 2008 concerning the financial contribution by the Community, for the year 2008, towards actions of the OIE in the area of animal welfare and animal disease surveillance and categorisation
 Type: Decision
 Subject Matter: agricultural activity;  European construction;  EU finance;  business organisation
 Date Published: 2008-07-10

 10.7.2008 EN Official Journal of the European Union L 181/55 COMMISSION DECISION of 4 July 2008 concerning the financial contribution by the Community, for the year 2008, towards actions of the OIE in the area of animal welfare and animal disease surveillance and categorisation (2008/567/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) The Community Action Plan on the Protection and Welfare of Animals 2006-2010 identified the need for continuing the support and initiating further international activities in order to raise awareness and to create a greater consensus on animal welfare as one of the five main areas of action. (3) The World Organisation for Animal Health (OIE) is the intergovernmental organisation responsible for improving animal health worldwide. In 2005, the OIE adopted guidelines on animal welfare concerning the transport of animals by land and sea, the slaughter of animals for human consumption and the humane killing of animals for disease control. The OIE intends to further develop those guidelines, to adopt new guidelines and to support the implementation of the guidelines already adopted by OIE member countries, in particular by providing training and guidance. (4) The planned training and communication events of the OIE are necessary for the development of veterinary legislation in force, and also the development of veterinary education and training, in all the participating countries. The improvements in third countries are strictly linked to the development of Community veterinary legislation and to the need for such legislation to be effective in reaching its aims. Furthermore, the planned trainings and communication events respond to the wish of the majority of European citizens (2) that the animal welfare conditions in countries exporting to the Community are equivalent to those applied in the Community. The Community should therefore contribute towards the financing of these events. (5) The Second OIE Global Conference on Animal Welfare Putting the OIE standards to work aims at supporting the worldwide implementation of OIE guidelines for sea and land transport of livestock, livestock slaughter for human consumption and killing for disease control. The conference also intends to raise the profile of animal welfare and to encourage veterinarians and veterinary services to take greater responsibility for animal welfare. (6) The Second OIE Global Conference on Animal Welfare might have a considerable influence on the development of Community veterinary legislation. Its aims are in line with the aims laid down in the Community Action Plan on the Protection and Welfare of Animals 2006-2010. It is therefore appropriate to make a Community financial contribution to the OIE conference. (7) The Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the EU (2007 to 2013) describes prioritisation of EU intervention as one of the pillars of the new animal health strategy. In this context a study on the cost of surveillance and categorisation of animal diseases in the framework of the OIE follow-up of the Global Animal Health Initiative, would provide with information to help to categorise animal diseases and prioritise surveillance measures. (8) The OIE has a de facto monopoly in its sector, as mentioned in Article 168(1)(c) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3); hence a call for proposals is not required. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution, for the financing of a training seminar on the implementation of the OIE guidelines on animal welfare, organised by the World Organisation for Animal Health (OIE), of EUR 100 000 constituting a Community co-financing of at maximum 65 % of the total eligible costs is approved. Article 2 A Community financial contribution, for the financing of the Second OIE Global Conference on Animal Welfare Putting the OIE standards to work, organised by the OIE in 2008, of EUR 200 000 constituting a Community co-financing of at maximum 50 % of the total eligible costs is approved. Article 3 A Community financial contribution, for the financing of a study on the cost of surveillance and categorisation of animal diseases by the OIE in 2008, of EUR 200 000 constituting a Community co-financing of at maximum 67 % of the total eligible costs is approved. Article 4 The financial contributions provided for in Articles 1, 2 and 3 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2008. A grant agreement for the financial contributions provided for in Articles 1, 2 and 3 will be awarded to the OIE without a call for proposals as the OIE is the intergovernmental organisation for improving animal health worldwide and has a de facto monopoly. Done at Brussels, 4 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) Special Eurobarometer 270: Attitudes of EU citizens towards Animal Welfare, http://ec.europa.eu/food/animal/welfare/survey/sp_barometer_aw_en.pdf, p. 32. (3) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13).